

FEDERAL AGRICULTURAL MORTGAGE CORPORATION
2008 OMNIBUS INCENTIVE PLAN
FORM OF RESTRICTED STOCK AGREEMENT (OFFICERS)


THIS AGREEMENT (the “Agreement”), effective as of [DATE] (the “Grant Date”),
between Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (the “Company”), and [NAME] (the “Participant”).
WHEREAS, the Participant is an employee of the Company and its Subsidiaries and
pursuant to the terms of the Company’s 2008 Omnibus Incentive Plan (the “Plan”),
the Company desires to provide the Participant with an incentive to remain an
employee of the Company and to align the Participant’s interests with the
interests of the Company’s stockholders.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
2.    Grant of Restricted Stock. Subject to the terms and conditions contained
herein and in the Plan, the Company hereby grants to the Participant [ # ]
shares of Restricted Stock, which shall be subject to performance-based vesting.
3.    Vesting and Settlement of the Restricted Stock. Subject to the Company
achieving the performance goals set forth on Appendix A, the Restricted Stock
shall vest on [DATE] (the “Vesting Date”) and no longer be subject to
cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 6. A certificate evidencing the appropriate number of Shares may be
issued through the Deposit/Withdrawal at Custodian (DWAC), the automated system
for deposits and withdrawals of securities from the Depository Trust Company
(DTC).
4.    Termination of Employment.
a.Death; Disability. If, after the Grant Date and prior to the Vesting Date (the
“Restricted Period”), the Participant’s employment with the Company terminates
due to the Participant’s death or Disability, the Restricted Stock shall
immediately vest and be settled in Shares.
b.Retirement. If the Participant ceases to be employed by the Company during the
Restricted Period due to the Participant’s Retirement: (i) unvested Restricted
Stock shall remain eligible for vesting pursuant to Section 3; and (ii) vested
Restricted Stock shall be settled in Shares. [For non-CEO officers: For purposes
of this Agreement “Retirement” means the termination of the Participant’s
employment without Cause after attaining (i) age fifty-five (55) and (ii) a
combined age and years of employment at the Company of at least seventy-five
(75).] [For the CEO: For purposes of this Agreement, “Retirement” means the
Participant’s voluntary termination of his employment with the Company that does
not result in severance pay under his employment agreement after attaining age
fifty-five (55) and a combined age and years of employment at the



--------------------------------------------------------------------------------



Company of at least sixty-five (65). It is agreed that Participant’s employment
with the Company began on September 1, 2008.]
c.Other Terminations of Employment. If the Participant’s employment with the
Company terminates during the Restricted Period for any reason other than those
set forth in Sections 4(a) and 4(b), any unvested Restricted Stock shall be
cancelled immediately and the Participant will have no rights with respect to
the cancelled Restricted Stock.
5.    Incorporation of Plan Terms. This Agreement sets forth the general terms
and conditions of the Restricted Stock granted on the Grant Date. This Agreement
and the Restricted Stock shall be subject to the Plan, the terms of which are
hereby incorporated herein by reference. A copy of the Plan is available on the
Company’s intranet or may be obtained by contacting the General Counsel at
Federal Agricultural Mortgage Corporation, 1999 K Street, N.W., 4th Floor,
Washington, DC 20006. In the event of any conflict or inconsistency between the
Plan and this Agreement, the Plan shall govern unless the Plan specifically
contemplates different terms being provided for in the Agreement. By accepting
the Restricted Stock the Participant acknowledges receipt of the Plan (in
written or electronic form) and represents that he or she is familiar with its
terms and provisions and hereby accepts the Restricted Stock subject to all of
the terms and provisions of the Plan and all interpretations, amendments, rules
and regulations which may, from time to time, be promulgated and adopted
pursuant to the Plan. If the Participant receives or has received any other
award under the Plan or any other equity compensation plan for any year, it
shall be governed by the terms of the applicable award agreement, which may be
different from those set forth herein.
6.    Restrictions on Transfer of Restricted Stock. The Restricted Stock may not
be sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
to any third party without prior written consent of the Company except by will
or the laws of descent and distribution or pursuant to a domestic relations
order and during the Participant’s lifetime, the Shares with respect to the
Restricted Stock shall be issued only to the Participant or his or her legal
guardian or representative. Notwithstanding the foregoing, the Committee may, in
its sole discretion and subject to the terms and conditions it establishes from
time to time, authorize the Participant to transfer the Restricted Stock to one
or more Immediate Family Members (or to trusts, partnerships, or limited
liability companies established exclusively for Immediate Family Members)
provided that there is no consideration for such transfer. Any attempt to
assign, transfer, pledge, hypothecate or otherwise dispose of the Restricted
Stock contrary to the provisions of the Plan or this Agreement shall be null and
void and without effect. “Immediate Family Member” shall mean the Participant’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half‑brother and sisters), in-laws and persons
related by reason of legal adoption. The Committee may cause a legend or legends
to be put on certificates representing the Shares to make appropriate reference
to the transfer restrictions under this Section 6.
7.    Rights as a Stockholder. During the Restricted Period, the Participant
shall have all of the rights and privileges of a stockholder as to his or her
Restricted Stock, other than the ability to transfer it, including the right to
receive any cash or stock dividends declared with respect to the stock, except
that, in the event of any cash or stock dividend, such dividend payment



--------------------------------------------------------------------------------



shall be deferred and shall be subject to the same vesting and other provisions
as the originally awarded Restricted Stock with no dividend payments made on any
shares of Restricted Stock that do not vest.
8.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement and understanding between the parties with regard to the subject
matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the Restricted Stock granted pursuant to this Agreement. By accepting
the Restricted Stock, the Participant shall be deemed to accept all of the terms
and conditions of the Plan and this Agreement.
9.    Amendments. The Committee shall have the power to alter, amend, modify or
terminate the Plan or this Agreement at any time; provided, however, that no
such termination, amendment or modification may adversely affect, in any
material respect, the Participant’s rights under this Agreement without the
Participant’s consent. Notwithstanding the foregoing, the Company shall have
broad authority to amend this Agreement without the consent of the Participant
to the extent it deems necessary or desirable (i) to comply with or take into
account changes in or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (ii) to take into account unusual or nonrecurring events or market
conditions, or (iii) to take into account significant acquisitions or
dispositions of assets or other property by the Company. Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person. The Committee shall give written notice to
the Participant in accordance with Section 12(h) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof. The foregoing shall not restrict the ability of the Participant and the
Company by mutual consent to alter or amend the terms of the Restricted Stock in
any manner that is consistent with the Plan and approved by the Committee.
10.    Adjustments. Notwithstanding anything to the contrary contained herein,
the Committee will make or provide for such adjustments to the Restricted Stock
as are equitably required to prevent dilution or enlargement of the rights of
the Participant that would otherwise result from (a) any stock dividend,
extraordinary dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (b) any change of
control, merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
or issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for the Award such alternative
consideration (including, without limitation, cash or other equity awards), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Restricted Stock.
11.    Listing. Notwithstanding anything to the contrary contained herein, the
Restricted Stock may not vest, and the Shares issued with respect to the
Restricted Stock may not be purchased, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or



--------------------------------------------------------------------------------



encumbered in any way, unless such transaction is in compliance with (a) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
Shares are then traded or quoted, (b) any restrictions on transfer imposed by
the Company’s charter legislation or bylaws, and (c) any policy or procedure the
Company has adopted with respect to the trading of its securities, in each case
as in effect on the date of the intended transaction.
12.    Miscellaneous.
a.No Right to Future Grants. Grants of Restricted Stock are discretionary
awards. Neither the Plan nor the grant of the Restricted Stock or any other
awards confers on the Participant any right or entitlement to receive another
award under the Plan or any other plan at any time in the future or with respect
to any future period.
b.No Right of Employment. Nothing in the Plan or this Agreement shall interfere
with or limit in any way the right of the Company or its Subsidiaries to
terminate the Participant’s service on the Board at any time or for any reason
not prohibited by law, nor confer upon the Participant any right to continue his
employment for any specified period of time.
c.Assignment. The Participant may not assign any of his or her rights hereunder
except as permitted by the Plan or by will or the laws of descent and
distribution. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the heirs and permitted successors
and assigns of such party. All agreements herein by or on behalf of Company, or
by or on behalf of the Participant, shall bind and inure to the benefit of the
heirs and permitted successors and assigns of such parties hereto. Company shall
have the right to assign any of its rights and to delegate any of its duties
under this Agreement to any of its Subsidiaries or affiliates.
d.Tax Withholding. The Company shall have the right to require the Participant
to remit to the Company, prior to the issuance of Shares, an amount sufficient
to satisfy any federal, state or local tax withholding requirements. Prior to
the Company’s determination of such withholding liability, the Participant may,
if permitted by the Committee, make an irrevocable election to satisfy, in whole
or in part, such obligation to remit taxes by directing the Company to withhold
Shares valued at Fair Market Value that would otherwise be received by such
individual upon vesting of the Restricted Stock. The Company and its affiliates
shall also have the right to deduct from all cash payments made to the
Participant (whether or not such payment is in connection with the Restricted
Stock) any federal, state or local taxes required to be withheld with respect to
such payments.
e.Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.



--------------------------------------------------------------------------------



f.Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
g.Headings. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
h.Notices. Any notice required by the terms of the Plan or this Agreement shall
be given in writing and shall be deemed effective upon personal delivery,
sending or posting of electronic communications or upon deposit in the mail, by
registered or certified mail. Notice to the Company shall be delivered to:
General Counsel
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Notice to the Participant shall be delivered at either (i) the address that most
recently provided to the Company or (ii) by Company email, Company intranet
postings or other electronic means that are generally used for Company employee
communications.
i.No Advice. Nothing in the Plan or this Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the Restricted Stock. The Company recommends that the Participant
consult with his or her financial, tax, legal and other advisors to provide
advice in connection with the Restricted Stock.
j.Governing Law. This Agreement shall be governed by and construed in accordance
with federal law. To the extent federal law incorporates state law, that state
law shall be the laws of the District of Columbia excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction. By accepting the Restricted Stock the Participant hereby submits
to the exclusive jurisdiction and venue of the federal courts in the District of
Columbia, to resolve any and all issues that may arise out of or relate to the
Plan or this Agreement.


k.Recoupment. Amounts payable to the Employee under this Agreement shall be
subject to any recoupment or “clawback” policy as may implemented and
interpreted by Farmer Mac from time to time, including, but not limited to, any
recoupment or “clawback” policy that may be implemented by Farmer Mac to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law and regulation.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.


FEDERAL AGRICULTURAL MORTGAGE CORPORATION
By:
______________________        
Name:
Title:


                        
[PARTICIPANT’S NAME]








--------------------------------------------------------------------------------



Appendix A – Performance Goals


The vesting and settlement of the Restricted Stock shall be subject to the
Company achieving the following performance goals:


[Performance goals will be specified in each award agreement and reported in a
Current Report on Form 8-K at the time of the award.]

